Court of Appeals
                             First District of Texas
                                    BILL OF COSTS

                                      No. 01-13-00613-CV

                                          Minh Tran

                                              v.

                 Hong Kong Development Corp. a/k/a Hong Kong City Mall

          NO. 2009-23479 IN THE 333RD DISTRICT COURT OF HARRIS COUNTY



  TYPE OF FEE          CHARGES            PAID/DUE               STATUS             PAID BY
SUPP CLK RECORD           $34.00          06/11/2014            UNKNOWN              APE
  E-TXGOV FEE             $5.00           11/11/2013             E-PAID              APE
     MT FEE               $10.00          10/30/2013             E-PAID              APE
  E-TXGOV FEE             $5.00           10/30/2013             E-PAID              APE
  RPT RECORD              $96.75          10/23/2013              PAID               ANT
  E-TXGOV FEE             $5.00           10/01/2013             E-PAID              ANT
  RPT RECORD             $417.00          09/03/2013              PAID               ANT
  E-TXGOV FEE             $5.00           08/22/2013             E-PAID              ANT
  E-TXGOV FEE             $5.00           08/21/2013             E-PAID              ANT
  CLK RECORD             $566.00          08/19/2013              PAID               ANT
     FILING              $175.00          07/23/2013              PAID               ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                    $1,323.75.

                Court costs in this case have been taxed in this Court’s judgment
         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this January 30, 2015.